Citation Nr: 9932906	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  97-23 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona



THE ISSUE

Entitlement to payment or reimbursement by the VA for the 
cost of unauthorized medical services rendered at John C. 
Lincoln Hospital in Phoenix, Arizona, from February 11 to 17, 
1997.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from May 1962 to May 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 decision of the Medical 
Administrative Services of the VA Medical Center.  

In May 1999, a hearing was held at the RO before this Member 
of the Board.  

At his hearing, the veteran testified that, the ambulance 
attendant who transported him to the private medical facility 
called the VA Medical Center and was told that there were no 
beds available for the veteran.  The ambulance attendant was 
purportedly told to transport the veteran to a private 
facility.  

The veteran also testified that a nurse at the private 
medical facility called the VA Medical Center prior to 
providing medical treatment and was told the same thing.  As 
discussed hereinbelow, VA has conceded that VA facilities 
were not feasibly available.  It appears that the veteran may 
be alleging that his medical treatment was authorized by VA 
at VA expense.  This issue, however, has not been addressed 
by the RO and is referred for appropriate action.  





FINDINGS OF FACT

1.  The veteran incurred unauthorized medical expenses at 
John C. Lincoln Hospital in Phoenix, Arizona, from February 
11 to 17, 1997.  

2.  At the time of the treatment in question, it appears that 
a medical emergency existed and VA facilities were not 
feasibly available.  

3.  The care and services rendered at John C. Lincoln 
Hospital were for a nonservice-connected disability which was 
not associated with or held to be aggravating an adjudicated 
service-connected disability.  



CONCLUSION OF LAW

Payment or reimbursement for expenses incurred at John C. 
Lincoln Hospital in Phoenix, Arizona, from February 11 to 17, 
1997, is not warranted.  38 U.S.C.A. § 1728 (West 1991); 38 
C.F.R. § 17.120 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On February 11, 1997, the veteran was admitted at the John C. 
Lincoln Hospital in Phoenix, Arizona.  The veteran was 
accepted in the emergency department complaining of chest 
pain, lightheadedness and nausea.  The initial diagnostic 
impressions were those of chest pain and thrombocytopenia.  

It was determined that the veteran was on heparin and that he 
had a very low platelet count (15,000), for which he received 
a platelet infusion.  It was noted that he had a history of 
chronic idiopathic thrombocytopenic purpura.  The veteran was 
advised to avoid heparin in light of his thrombocytopenia.  

A February 13, 1997, consultation report notes that the 
veteran's platelet count fluctuated between 30 and 100,000.  
The veteran reported that he had never had any treatment for 
this and that he had had no bleeding.  It was noted that 
there had "been no hemoptysis . . . and no bright-red blood 
per rectum."  

At the time of discharge, on February 17, 1997, the final 
diagnostic impressions were those of atypical chest pain 
without evidence of occlusive coronary artery disease; patent 
graft to the right coronary artery without evidence of 
progression of coronary artery disease or left ventricular 
dysfunction; and idiopathic thrombocytopenic purpura.  

In a letter dated in May 1997, Ellen J. Gustafson, M.D., 
noted that she had seen the veteran at John C. Lincoln 
Hospital after he had been admitted on February 11, 1997.  
She stated that the veteran had a history of chronic 
idiopathic thrombocytopenic purpura, for which there was no 
treatment.  She noted that she had been called to see him 
because his platelet count had dropped to 15,000.  She 
indicated that, because his platelet count was 15,000, she 
took a more detailed history from him.  She stated that he 
had told her "that his hemorrhoids were giving him trouble 
and often times d[id] bleed.  It was considered that this was 
probably the problem leading to his low platelet count."  
She concluded that his drop in platelet count "was probably 
secondary to his hemorrhoidal bleed ...."  

In December 1997, the RO denied service connection for 
idiopathic thrombocytopenic purpura as secondary to the 
service-connected hemorrhoids.  The veteran was advised of 
the decision but did not file a timely appeal.  

At his May 1999 hearing, the veteran testified that, the 
ambulance attendant who transported him to the private 
medical facility called the VA Medical Center and was told 
that there were no beds available for the veteran.  The 
veteran stated that the ambulance attendant was told to 
transport the veteran to a private facility.  

The veteran also testified that a nurse at John C. Lincoln 
Hospital called the VA Medical Center prior to providing 
medical treatment and was told the same thing.  The 
representative argued that the veteran's service-connected 
hemorrhoids were aggravated by his chest pain for which he 
received treatment.  The veteran stated that his hemorrhoids 
were bleeding at the time he was admitted.  

The legal criteria governing reimbursement or payment of the 
cost of unauthorized medical services are specifically set 
forth in 38 U.S.C.A. § 1728 (West 1991) and 38 C.F.R. § 
17.120 (1998).  

Under the applicable law and regulation (and since the 
veteran is not a participant in a vocational rehabilitation 
program), in order to be entitled to payment of unauthorized 
medical expenses incurred at a private hospital, all of the 
following must be shown:

(a) The treatment was either for an 
adjudicated service-connected disability, 
or a nonservice-connected disability 
associated with and held to be 
aggravating a service-connected 
disability, or any disability of a 
veteran who has a total disability 
permanent in nature resulting from a 
service-connected disability.

(b) A medical emergency existed and delay 
would have been hazardous to the life or 
health, and

(c) No VA or other Federal facilities 
were feasibly available. 

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  Hayes v. Brown, 6 
Vet. App. 66 (1993).

In the decision on appeal, a VA physician found that, at the 
time of treatment, a medical emergency existed and delay 
would have been hazardous to the veteran's life or health, 
and that no VA or other Federal facilities were feasibly 
available.  It was determined, however, that the treatment 
was not for a service-connected disability.  

Indeed, it is not alleged or shown that the veteran had a 
total disability permanent in nature resulting from a 
service-connected disability.  Similarly, the evidence does 
not show that the veteran was treated for a nonservice-
connected disability that was aggravating a service-connected 
disability.  Although the veteran's representative contends 
that the veteran's chest pain was aggravating his 
hemorrhoids, there simply is no medical evidence supporting 
that contention.  

Given the private medical statement produced, it appears that 
the veteran contends that his idiopathic thrombocytopenic 
purpura was caused by his service-connected hemorrhoids.  
Nonetheless, the idiopathic thrombocytopenic purpura is not 
"an adjudicated service-connected disability."  Indeed, the 
RO has specifically denied service connection for the 
disease.  

Furthermore, the actual February 11 to 17 treatment records, 
which are fairly voluminous, reveal no complaints of or 
treatment for bleeding hemorrhoids.  Instead, as indicated 
hereinabove, there were specific findings that there had been 
no bleeding, "no hemoptysis . . . and no bright-red blood 
per rectum."  

Thus, as treatment was not rendered for an adjudicated 
service-connected disability, and as there is no evidence 
that the veteran's chest pain or idiopathic thrombocytopenic 
purpura aggravated his hemorrhoids, the Board concludes that 
payment or reimbursement of the costs of unauthorized medical 
services rendered at John C. Lincoln Hospital in Phoenix, 
Arizona, from February 11 to 17, 1997, is not in order.  






ORDER

Payment or reimbursement for expenses incurred at John C. 
Lincoln Hospital in Phoenix, Arizona, from February 11 to 17, 
1997, is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

